DETAILED ACTION

Claim Objections
Claims 1, 2, and 5-7 are objected to because of the following informalities:  
In claim 1, line 2, “comprising adhesive resin” should read “comprising an adhesive resin”.
In claim 1, lines 7-8, “exceeding 800 nm up to 1500” should read “exceeding 800 nm and up to 1500”.
In claim 2, lines 2-3, “comprises metal oxide nano powder, near infrared dye” should read “comprises a metal oxide nano powder, a near infrared dye”.
In claim 5, lines 7-8, “exceeding 800 nm up to 1200” should read “exceeding 800 nm and up to 1200”.  
In claim 6, lines 2-3, “comprises urethane resin, acrylic resin, epoxy resin, silicone resin” should read “comprises a urethane resin, an acrylic resin, an epoxy resin, a silicone resin”.
In claim 7, line 3, “exceeding 800 nm up to 1000” should read “exceeding 800 nm and up to 1000”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “wherein the release film is formed on a surface and the other surface of the adhesive film” is indefinite as it is unclear what surfaces the release film is formed on.  It is unclear if the release film is formed on at least one surface of the adhesive film, both surfaces of the adhesive film, or on one surface of the adhesive film and another surface that is not a surface of the adhesive film.  For purposes of prosecution, the Examiner has interpreted claim 12 to mean “wherein the release film is formed on both surfaces of the adhesive film”.
Regarding claim 13, the limitation “wherein the release film and the transparent base film are respectively formed on by one on a surface and the other surface of the adhesive film” is indefinite.  It is unclear if the release film and transparent base film are both formed on at least one surface of the adhesive film, if the release film and transparent base film are both formed on both surfaces of the adhesive film, if the release film and transparent base film are both formed on a surface that is not a surface of the adhesive film and on one surface of the adhesive film, or if the release film is formed on one surface of the adhesive film and the transparent base film is formed on the other surface of the adhesive film.  For purposes of prosecution, the Examiner has interpreted claim 13 to mean “wherein the release film is formed on a first surface of the adhesive film and the transparent base film is formed on a second surface of the adhesive film”.
Regarding claim 14, he limitation “wherein the transparent base film and the glass are respectively formed on by one on a surface and the other surface of the adhesive film” is indefinite.  It is unclear if the transparent base film and the glass are both formed on at least one surface of the adhesive film, if the transparent base film and the glass are both formed on both surfaces of the adhesive film, if the transparent base film and the glass are both formed on a surface that is not a surface of the adhesive film and on one surface of the adhesive film, or if the transparent base film is formed on one surface of the adhesive film and the glass is formed on the other surface of the adhesive film.  For purposes of prosecution, the Examiner has interpreted claim 13 to mean “wherein the transparent base film is formed on a first surface of the adhesive film and the glass is formed on a second surface of the adhesive film”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii (JP 2008-308622).  For discussion of Ishii, see the English Machine Translation.
Regarding claim 1, Ishii teaches an adhesive film for a display (Abstract; Paragraph [0014]), which is manufactured by curing a composition comprising adhesive resin and a near infrared blocking agent (Paragraph [0001]), wherein the adhesive film has a transmittance of 80% or more with respect to visible light (Paragraph [0110]) in a wavelength band of 400 nm through 800 nm and a transmittance of 5% through 50% with respect to near infrared light (10% or less, Paragraph [0110]) in a wavelength band exceeding 800 nm and up to 1500 nm.  In Paragraph [0041] of the instant specification, Applicant states that generally, the visible wavelength is from 400 nm to 800 nm and the near infrared wavelength band exceeds 800 nm and up to 1500 nm.  Therefore, the visible light transmittance in Ishii is inherently for a wavelength band of 400 nm through 800 nm and the near infrared light transmittance in Ishii is inherently for a wavelength band that exceeds 800 nm and is up to 1500 nm.
Regarding claim 2, Ishii teaches wherein the near infrared blocking agent comprises a near infrared dye (Paragraphs [0001] and [0109]-[0110]).
Regarding claims 3 and 4, the limitations only further limit the alternative limitation of metal oxide nano powder.  Therefore, since the reference discloses the limitation of near infrared dye, the limitations of claims 3 and 4 are optional and anticipated by Ishii.
Regarding claim 5, Ishii teaches wherein the near infrared dye comprises a cyanine-based compound, a phthalocyanine-based compound, a naphthalocyanine-based compound, a scaryllium-based compound, an anthraquinone-based compound, a diimonium-based compound, a dithiol metal complex, or a combination thereof (Paragraphs [0109]-[0110]).  Since Ishii teaches the same near infrared dyes as claimed, the near infrared dyes of Ishii would inherently have a maximum absorption wavelength in a wavelength band exceeding 800 nm up to 1200 nm.
Regarding claim 8, Ishii teaches wherein the composition comprises 0.5 to 8 parts by weight of the near infrared blocking agent with respect to 100 parts by weight of the adhesive resin (1 to 15 parts by weight, Paragraph [0186]).
Regarding claim 9, Ishii teaches wherein the composition further comprises 0.1 to 10 parts by weight of a thermosetting agent (catalyst, Paragraphs [0158], [0159], and [0171]) with respect to 100 parts by weight of the adhesive resin (10 parts by weight or less, Paragraph [0171]).
Regarding claim 11, Ishii teaches wherein any one or more of a release film, a transparent base film, and glass is further attached to one surface or both surfaces of the adhesive film (Paragraphs [0211] and [0213]-[0214]).
Regarding claim 12, Ishii teaches wherein the release film is formed on both surfaces of the adhesive film (sheet-shaped base materials can be laminated on both surfaces of the adhesive film, Paragraphs [0213] and [0218]; and a surface of each sheet-shaped base material can be subject to a peeling treatment, Paragraph [0213]).
Regarding claim 13, Ishii teaches wherein the release film is formed on a first surface of the adhesive film (Paragraph [0219]) and the transparent base film is formed on a second surface of the adhesive film (Paragraphs [0219] and [0213]).
Regarding claim 14, Ishii teaches wherein the transparent base film is formed on a first surface of the adhesive film (Paragraphs [0213] and [0218]) and the glass is formed on a second surface of the adhesive film (Paragraphs [0213] and [0218]).
Regarding claim 15, Ishii teaches wherein the transparent base film comprises polyethylene terephthalate (PET), triacetyl cellulose (TAC), cycloolefin polymer (COP), polycarbonate (PC), polypropylene (PP), or acryl (Paragraph [0214]).
Regarding claim 16, Ishii teaches wherein the transparent base film further comprises any one of an anti-reflection layer (Paragraph [0218]).
Regarding claim 17, Ishii teaches wherein the glass further comprises any one of an anti-reflection layer (Paragraphs [0218] and [0220]).
Regarding claim 18, Ishii teaches a display device (Paragraph [0224]) comprising the adhesive film for the display according to claim 1 (as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (U.S. Pat. Pub. 2018/0081097).
Regarding claims 1-4, Konuma teaches an adhesive film for a display, which is manufactured by curing a composition comprising adhesive resin and a near infrared blocking agent, wherein the near infrared blocking agent comprises metal oxide nano powder (Abstract; Paragraph [0113]), wherein the metal oxide nano powder comprises tungsten trioxide (WO3) (Abstract; Paragraph [0111]), and wherein the adhesive film has a transmittance of 80% or more with respect to visible light (Paragraph [0054]) in a wavelength band of 400 nm through 800 nm and a transmittance of 5% through 50% with respect to near infrared light in a wavelength band exceeding 800 nm and up to 1500 nm (20% or less for near-infrared rays in the wavelength region of 800 to 1100 nm, Paragraph [0047]).
While Konuma fails to teach the transmittance is for the full wavelength band exceeding 800 nm and up to 1500 nm, Konuma teaches utilizing the same near infrared blocking agent as claimed and therefore, the transmittance would inherently be, or in the alternative it would have been obvious to be, the same value for the entire wavelength band of greater than 800 nm and up to 1500 nm.
Regarding claim 5, the limitations only further limit the alternative limitation of near infrared dye.  Therefore, since the reference discloses the limitation of metal oxide nano powder the limitations of claim 5 are optional and anticipated by Konuma.
Regarding claim 6, Konuma teaches wherein the adhesive resin comprises an acrylic resin (Paragraph [0062]-[0064]).
Regarding claim 7, Konuma teaches wherein the adhesive film has a transmittance of 10% through 50% with respect to near infrared light in a wavelength band exceeding 800 nm and up to 1000 nm (20% or less, Paragraph [0047]).
Regarding claim 8, Konuma teaches wherein the composition comprises 0.5 to 8 parts by weight of the near infrared blocking agent with respect to 100 parts by weight of the adhesive resin (5.26-100 parts with respect to 100 parts by weight of the adhesive resin, 5-50% by mass tungsten oxide fine particles, Paragraph [0114]).
While the reference does not specifically teach the claimed range of 0.5 to 8 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Konuma teaches wherein any of or more of a release film and a transparent base film is further attached to one surface of both surfaces of the adhesive film (Paragraph [0052]).
Regarding claim 13, Konuma teaches wherein the release film is formed on a first surface of the adhesive film (Paragraph [0052]) and the transparent base film is formed on a second surface of the adhesive film (Paragraph [0052]).
Regarding claim 15, Konuma teaches wherein the transparent base film comprises polyethylene terephthalate (PET), triacetyl cellulose (TAC), or polypropylene (PP) (Paragraph [0058]).
Regarding claim 16, Konuma teaches wherein the transparent base film further comprises any one of a hard coat layer (Paragraph [0141]).
Regarding claim 17, the limitations only further limit the alternative limitation of the glass.  Therefore, since the reference discloses the limitations of a release film and a transparent base film, the limitations of claim 17 are optional and anticipated by Konuma.
Regarding claim 18, Konuma teaches a display device (Paragraph [0395]) comprising the adhesive film for the display according to claim 1 (as discussed above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (JP 2008-308622).  For discussion of Ishii, see the English Machine Translation.
Ishii is relied upon as discussed above.
Regarding claim 7, Ishii teaches wherein the adhesive film has a transmittance of 10% through 50% with respect to near infrared light in a wavelength band exceeding 800 nm up to 1000 nm (10% or less, Paragraph [0110]).
While the reference does not specifically teach the claimed range of 10% through 50%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma (U.S. Pat. Pub. 2018/0081097) in view of Kawano (U.S. Pat. Pub. 2005/0221054).
Konuma is relied upon as discussed above.
Regarding claim 10, Konuma teaches wherein the adhesive resin comprises an acrylic resin (Paragraph [0062]-[0064]).
Konuma fails to teach wherein the composition further comprises 0.1 to 10 parts by weight of a photopolymerization initiator with respect to 100 parts by weight of the adhesive resin.
Kawano teaches an adhesive film for a display (multilayer film, Abstract, Paragraph [0006]) which comprises a layer comprising an acrylic resin as a binder (Paragraph [0029]).  Kawano further teaches in order to cure the binder (acrylic resin) a photopolymerization initiator is used to initiate or promote polymerization and/or cross-linking reaction of the binder component (Paragraph [0030]).  Kawano additionally teaches the amount of the photopolymerization initiator is 0.1 to 20 parts with respect to 100 parts of the adhesive resin (binder) (Paragraph [0032]) and that when the amount of the initiator is less than 0.1 parts by weight, the rate of photopolymerization is low and light must be applied to the layer for a long time and in some cases, the layer cannot be sufficiently cured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic adhesive resin of Konuma further comprises 0.1 to 20 parts by weight of a photopolymerization initiator with respect to 100 parts by weight of the adhesive resin as taught by Kawano in order to promote the polymerization and/or cross-linking reaction of the adhesive component and ensure the layer is sufficiently cured.
While the reference does not specifically teach the claimed range of 0.1 to 10 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 21, 2022